Per Curiam.
Section 249 of the Election Law, as it now stands (Laws of 1932, chap. 587), contains no provision expressly covering the case here presented. It does require, however, in a case when a candidate is the nominee of more than one party, and also of one or more independent bodies, that his name shall appear in the row of each party, but the emblem of such independent body shall appear in only one of the party rows. The Legislature evidently perceived no resulting confusion and disadvantage from such an arrangement, and hence there seems no reason for apprehending confusion and disadvantage in the case now presented. (See Matter of Haskell v. Voorhis, 246 N. Y. 256.)
We do not now decide that prejudice to a candidate may not result in any case; that must be determined upon the facts in each case.
Van Kirk, P. J., Hinman, Hill, Rhodes and Crapser, JJ., concur.
Order affirmed.